Citation Nr: 1013214	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  00 -16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a left knee disorder 
to include as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to January 
1980.  Thereafter, the Veteran served in the United States 
Army Reserves from 1989 to 1999 with unverified periods of 
active duty for training (ACDUTRA) and inactive duty for 
training (INACDUTRA).  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

In October 2008, the Board issued a decision denying the 
benefits sought on appeal. The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2009, the Veteran's attorney and 
a representative of the VA Office of General Counsel, on 
behalf of the Secretary, filed a Joint Motion to Remand 
(Joint Motion) the October 2008 Board decision.  In an 
October 2009 Order, the Court granted the motion, vacated 
the Board's October 2008 decision and remanded the matter to 
the Board for action consistent with the Joint Motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As pointed out by the parties to the Joint Motion, VA failed 
to comply with its duty to notify the Veteran of its 
inability to obtain service records under 38 U.S.C.A. § 
5103A(b) and 38 C.F.R. § 3.159(e)(1).  In this regard, the 
RO was unable to obtain information regarding the Veteran's 
periods of ACDUTRA and INACDUTRA while in the Reserves.  The 
RO attempted to obtain this information in January 1999, 
August 2000, September 2000, August 2005, September 2006, 
May 2007 and September 2007 with negative results.  In 
February 2002, the RO made a formal finding of 
unavailability of records for ACDUTRA dates.  The RO 
informed the Veteran that it was unsuccessful in obtaining 
these records.  The parties agreed that this notice was not 
sufficient, because VA did not expressly notify the Veteran 
that it had exhausted its efforts to secure these records or 
why further efforts would be futile.  In addition, the 
parties noted that there was no indication that VA informed 
the Veteran that it would decide her claim based on the 
evidence of record unless she submitted the unavailable 
evidence and that she was ultimately responsible for 
providing such evidence.  

The Board observes that the RO contacted the U.S. Army 
Reserve Personnel Center and various Reserve Unit Stations 
in Arizona and California in its attempts to verify the 
dates of the Veteran's ACDUTRA and INACDUTRA.  The Board 
finds that the RO has not exhausted its efforts to verify 
the dates of ACDUTRA and INACDUTRA as there is no evidence 
in the record that the Defense Finance and Accounting 
Service (DFAS) has been contacted to provide the Veteran's 
pay record, which would indicate when the Veteran was on 
ACDUTRA and INACDUTRA.  Accordingly, the Board concludes 
that the RO should attempt to verify the dates of the 
Veteran's ACDUTRA and INACDUTRA, specifically any ACDUTRA 
and INACDUTRA on April 7, 1997 and April 8, 1997 from all 
appropriate sources including a request of pay records from 
DFAS.  Please note that this Veteran in the past has used 
the following names: Marianne Stoffel, Marianne Stoffel-
Rangel, Marianne Rangel and Marianne Rodriguez.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to verify the 
Veteran's ACDUTRA and INACDUTRA with 
the U.S. Army Reserves from all 
appropriate sources, including a 
request of pay records from the Defense 
Finance and Accounting Service (DFAS) 
that indicate the Veteran's duty status 
for ACDUTRA and INACDUTRA.  Please note 
that this Veteran in the past has used 
the following names: Marianne Stoffel, 
Marianne Stoffel-Rangel, Marianne 
Rangel and Marianne Rodriguez.  

If the records are not available, 
obtain written confirmation of that 
fact.  If after the above steps have 
been taken and VA concludes that it is 
reasonably certain that further efforts 
to obtain the records would be futile, 
VA will provide the Veteran with notice 
of that fact as required under 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e) and allow an appropriate 
period of time for the Veteran to 
respond.  The notice must contain the 
identity of the records VA was unable 
to obtain, an explanation of the 
efforts VA made to obtain the records, 
a description of any further action VA 
will take regarding the claim and a 
notice that the Veteran is ultimately 
responsible for providing the evidence.  
Associate all documents obtained with 
the claims file.

2.	Upon completion of the foregoing, and 
any other development deemed necessary, 
the Veteran's claim of entitlement to 
service connection for a left knee 
disorder should be readjudicated based 
on a review of the entire evidentiary 
record to include the private medical 
opinion submitted in January 2010.  If 
any benefit sought on appeal remains 
denied, the Veteran and her attorney 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



